Title: William Dunlap to Benjamin Franklin and John Foxcroft, [October? 1764]
From: Dunlap, William
To: Franklin, Benjamin,Foxcroft, John


This letter and the two that follow directly concern the settlement of accounts between the deputy postmasters general, Franklin and Foxcroft, and William Dunlap, postmaster at Philadelphia from 1757 until 1764, in which year he was replaced by Franklin’s brother, Peter. Since it is not known precisely when Peter Franklin took over the post office in Philadelphia, it is difficult to date the present series of letters, all of which appear to have been written after Dunlap left office. Dunlap’s expression in this letter of a desire for a “Clearance in full till July 6th.” suggests that this was the termination date of his appointment and that the letters might have been written shortly thereafter. The records of the Philadelphia post office show, however, that Dunlap carefully recorded the receipt of letters until Oct. 5, 1764, which appears to mean that he was serving as late as that day and makes an October dating likely. Supporting this conjecture is a reference in this first letter to the impatience to leave town of John Foxcroft, who can be placed in Philadelphia as late as Sept. 21, 1764. In any case the letters cannot have been written later than Nov. 7, 1764, the date of Franklin’s departure for England.
The state of Dunlap’s account is as confusing as the dating of the letters. A rendering of it in Franklin’s hand is published above, VII, 160–2, and it appears to show that by the summer of 1764 Dunlap owed the post office £1042 4s. 11½d., although in the letter below Dunlap indicates that he owes only about £300.
 
Gentlemen,
Monday Morning [October? 1764]
As Mr. Foxcroft is impatient to leave Town, and I find a Discussion of my Accounts, from their Length and my extreme Indisposition, will take up a considerable Time, I have thought it might not be improper to make you an Offer, which, as it far exceeds any Thing you have any Right to expect or get from me, it is probable you may accept of: I am possessed of a certain Tract of Land of upwards of two hundred Acres, Situate in Chester County in this Province, which I value at, and am told is realy Worth £500: This with Mr. Hunters Debt of £95. I am ready to make over to you on your giving me a Clearance in full till July 6th. last. This is all the visible Estate I have in the World, and is full £300 more than I think I shall be able to make appear you have any Pretence to, and is such as nothing but a Disire to get from under the Weight of your merciless Oppression, should induce me to make to the Injury of my Family and of my other Creditors: However if nothing will satiate your Resentment, but the Ruin of an helpless Family, I must apprize you that when it has had its full Swing, your Dividend of the Spoil, will fall vastly short of what I even am willing to allow you have any pretence to. I am Gentlemen, Your most humble Servant
W. Dunlap
 
Addressed: To / Messrs. Franklin & Foxcroft / Present
